Allowance
This office action is in response to Applicant’s amendment filed on 3/9/21.
					  Allowability
Claims 1-2, 4-5, 11-12, 14, 16-17, 19-20, 22-25, 29-30, 32 and 34-35 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Matusz – U.S. Patent No. 7,415,656) teaches: a receiver which receives a first frame of transport blocks from a mobile device, wherein, an error detection unit is coupled to the receiver for detecting whether each transport block contains an error. Further, the error detection unit generates an error indicator comprising values, which indicate whether there may be errors in each of the transport blocks, and a frame generator which is also coupled to the error detection unit, such that the frame generator generates a second frame for the transport blocks which do not contain an error along with the error indicator values. Lastly, a network interface is further configured to send the second frame to a radio network controller. 
However, when read as a whole, the prior art does not teach per claim 1: generating, by the first apparatus, a first number of code block groups by using the transport block and the error detection bits, wherein the first number is two or higher and based on a number of code blocks a second apparatus is able to decode in parallel processing; generating, by the first apparatus, error detection bits for at least one of the code block groups; generating, by the first apparatus, a plurality of code blocks for each code block group; and causing transmission of the plurality of code blocks to the second apparatus. Further, when read as a whole, the prior art also does not teach per claim 11: generating, by the first apparatus, a first number of code block groups by using the transport block and the error detection bits, wherein the first number is two or higher 
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                      CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
          

        3/12/21
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112